DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 1, 2020 has been entered.  Amendment of claims 1-8 is acknowledged.  Claims 9-20 are withdrawn pursuant to Applicants' election filed on May 21, 2020. Claims 21-23 have been newly added. Claims 1-8 and 21-23 are currently under consideration in this application.
The objections to claims 2 and 4-7 are withdrawn in view of Applicant's amendments.
The rejection of claims 3 and 5 under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment. 
The rejection of claims 1-3 and 5-8 under 35 U.S.C. 102(a)(1) as being anticipated by Mattila (Mattila, S. et al., On-Demand Isolation of Bacteriophages Against Drug-Resistant Bacteria for Personalized Phage Therapy, 2015, Frontiers in Microbiology, 6:1271, 1-7) is withdrawn in view of Applicant's claim amendments. 
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Mattila in view of Kawaoka (Kawaoka, Y. et al., Growth Temperature-dependent Variation in the Bacteriophage-inactivating Capacity and Antigenicity of Yersinia enterocolitica Lipopolysaccharide, 1983, Journal of General Microbiology, 129, 2739-2747) is withdrawn in view of Applicant's claim amendments. 
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Mattila in view of Dastych (US20170035077A1) is withdrawn in view of Applicant's claim amendments.

Claim Objections
Claims 1-4 and 8 are objected to because of the following informalities:    
Claim 1 contains superfluous language and the claim appears to only require homogenates of bone; however, the instant specification indicates the homogenates are of tissue, organ, muscle and bone (Instant Specification ¶ 17, lines 11-12; ¶ 85, lines 4-6). Examiner suggests amending claim 1 as follows: A method of enhancing harvesting of phages against a target host bacteria from a sample comprising phages, comprising culturing aliquots of said sample in a plurality of culture broths comprising said target host bacteria in various concentrations of homogenates of mammalian tissue, organ, muscle and bone.
Claim 2 should be amended as follows: The method of claim 1, said culturing step produces one or more changes in the targeted host bacteria that occur in vivo during host-adaptation.
Claim 3 contains superfluous language. Examiner suggests amending claim 3 as follows: A method of identifying phages with enhanced propensity to infect and kill an infectious pathogenic bacteria in vivo, comprising:
 a. culturing the infectious pathogenic bacteria in a plurality of in vitro cultures comprising various concentrations of homogenates of mammalian tissue, organ, muscle, and bone;
b. culturing a sample comprising phages in said plurality of in vitro cultures from step a; and
c. assaying said plurality of cultures to identify phages that can infect and kill the infectious pathogenic bacteria in vitro in various concentrations of homogenates of mammalian tissue, organ, muscle, and bone.
Claim 4 should be amended as follows: The method of claim 2 or claim 3, said culturing produces changes in expression of one or more genes encoding bacterial surface features used as phage receptors.
In claim 8, line 1, "The method of claim 1 or claim 3" should be followed by a comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
(Prior Rejection – Maintained, Modified and Extended to new claim limitation as Necessitated by Amendment) Claim 1 recites the term "competition outcomes" in line 7.  The term is not clearly defined in the specification, nor is it a commonly known term in the art. It does not set forth any structural limitations of the claim and Applicant can obviate the rejection by deleting "to promote different phage competition outcomes." Claim 1 also recites "variations in concentrations of mammalian tissue, organ, muscle, and bone homogenates."  It is uncertain whether a culture should contain mammalian tissue, organ or muscle rather than homogenates of mammalian tissue, organ homogenates or muscle homogenates.  This limitation requires bone homogenates, mammalian tissue, organ, or muscle, which is different from the specification that describes “tissue homogenates, including homogenates of organs, muscle and bone” in ¶18 on page 8 of the instant specification.  The word “tissue” is a broader term that includes bone, organ and muscle.  This limitation renders the culture conditions indefinite and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2, 4-8 and 21-23 are dependent on claim 1 and are also rejected.
(New Rejection – Necessitated by Amendment) Claim 21 recites the limitation "the mammal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
(New Rejection – Necessitated by Amendment) Claim 22 recites the limitation "wherein the variations in concentration of the homogenates is 5%-35% of the phage harvesting cultures."  It is uncertain whether the claim is requiring the concentration of bone homogenates in each of the plurality of cultures is 5%-25% of the culture as weight by volume, or the concentrations of bone homogenates in the plurality of cultures vary in the range of 5%-25% as compared to a reference concentration.  If it's the latter, then the % variance needs to be compared to a reference concentration, which is not recited in the claim. 
(New Rejection – Necessitated by Amendment) Claim 23 recites the limitation "the organs" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Independent claims 1 and 3 require organ in singular form, whereas claim 23 recites organs. Examiner suggests replacing "the organs are" with "the organ is." 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mattila (Mattila, S. et al., On-Demand Isolation of Bacteriophages Against Drug-Resistant Bacteria for Personalized Phage Therapy, 2015, Frontiers in Microbiology, 6:1271, 1-7) in view of Appaiah (US20160310549A1). 
Regarding claim 1, Mattila teaches a method of enhancing harvesting of phages against a targeted host bacteria from a sample comprising phages (Mattila Abstract, lines 7-9: We attempted to enrich infectious bacteriophages from sewage against nosocomial drug resistant bacterial strains of different medically important species in order to evaluate the probability of discovering novel therapeutic phages), said method comprising culturing aliquots of said sample in a plurality of cultures comprising said targeted host bacteria, wherein said plurality of cultures comprises different culture conditions, wherein each, of said culture conditions is designed to support growth of said bacteria and produce physiological differences in said bacteria in said plurality of cultures to promote different phage competition outcomes in said plurality of cultures (Mattila Pg. 2-3: Materials and Methods: Bacterial Strains and Culturing and Isolation Protocol; specifically Pg. 3, Col. 1, Isolation Protocol, lines 2-6: Either unprocessed sewage samples or supernatants of turbid samples (centrifuged 3000–6000 g in Megafuge 1.0R, Heraeus, or in Eppendorf centrifuge 5702 R, 10–15 min at +4◦C) were used in the enrichment steps; lines 9-14: The first enrichment step was conducted using 20–30 ml of sewage water filled up to 30–40 ml with LB-broth, depending on the volume of collected sewage samples.  The target bacterial strain was added (50–200 µl o/n culture grown in LB-broth, 300 µl in case of E. faecium and E. faecalis) to enrich (potential) phages in the sample; Pg. 3, Col. 2, ¶ 2, lines 1-5 and 7-10: Due to poor isolation success for S. aureus, different modifications of the above-described method were used for enriching phages.  The volume of the first enrichment step as well as the number of enrichment steps was increased (120 ml sewage sample + 70 ml L broth + 1 ml host overnight cultures in the first step); samples from different sources were used for phage Pg. 4, Col. 1, Results, lines 1-10: We evaluated the feasibility for generating a personalized phage-product on-demand against different bacterial pathogens. We chose bacterial species from seven different genuses that are responsible for the majority of hospital acquired bacterial infections, namely Escherichia, Salmonella, Klebsiella, Pseudomonas, Staphylococcus, Enterococcus, and Acinetobacer. Total of 283 phage isolation attempts were conducted for 83 different host strains. Overall 108 bacteriophages were discovered. All of these viruses were characterized for their plaque morphology and stability; Figure 2; Pg. 4, Col. 2, ¶ 3 address the limitation "to promote different phage competition outcomes": As presented in Figure 2, we studied the host-range of the obtained phages in order to determine their cross-infectivity and thus the potential to combine previously isolated phages into phage-cocktails. Aside from a couple of exceptions, almost all phages isolated for any given P. aeruginosa strain could also infect majority of the other strains. However, we neither found any phages for strain PA15 nor did any of the other phages infect this strain. In addition, only 4 out of 20 tested Pseudomonas phages infected strain PA6).
Mattila does not teach the different culture conditions comprise variations in concentrations of mammalian tissue, organ, muscle, and bone homogenate. 
Appaiah teaches a method for enhancing bacteriophage in bacterial cultures from organs or mammals (Appaiah Claim 4 e) and h): The method of claim 1, wherein said bacterial culture is: a) in a logarithmic growth stage; b) in a steady state growth stage; c) a lactobacillis or dairy product processing culture; d) in a water treatment facility; e) in a eukaryotic cell or organ culture; f) in a eukaryotic host; g) in or on a vertebrate organism; or h) in or on a mammal; Claim 1: A method to decrease the prevalence of a plasmid encoding an antibiotic or virulence marker linked to a phage receptor, said plasmid harbored within a cell in a heterogeneous bacterial culture, said method comprising: a) contacting said bacterial culture with sufficient 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattila's method of enhancing harvesting of phages by also varying the bacterial culture on a mammalian organ culture as taught by Appaiah, because mechanisms of antibiotic resistance and vulnerability evolve in different organisms (Appaiah ¶ 12, lines 10-23: This indicates that certain fundamental structural features are shared, which these phages utilize to achieve a common goal of infecting and replicating in a wide variety of host bacterial species. In particular, these broad host ranges span across the Gram-negative and Gram-positive distinction, suggesting that certain structural features are shared in the binding and infection processes. Many genetic elements which encode mechanisms of antibiotic resistance also can contain the means for vulnerability of cells containing those genetic elements. For example, certain bacterial plasmids which encode antibiotic resistance genes also encode a receptor which makes the host cell vulnerable to binding (and killing) by a bacteriophage).
Regarding claim 2, Mattila teaches the different culture conditions produce one or more changes in the targeted host bacteria that occurs in vivo during host-adaptation (Mattila Pg. 3, Col. 1, Isolation Protocol, lines 2-6: Either unprocessed sewage samples or supernatants of turbid samples (centrifuged 3000–6000 g in Megafuge 1.0R, Heraeus, or in Eppendorf centrifuge 5702 R, 10–15 min at +4◦C) were used in the enrichment steps; lines 9-14: The first enrichment step was conducted using 20–30 ml of sewage water filled up to 30–40 ml with LB-broth, depending on the volume of collected sewage samples.  The target bacterial strain was E. faecium and E. faecalis) to enrich (potential) phages in the sample; Pg. 3, Col. 2, ¶ 2, lines 1-10: Due to poor isolation success for S. aureus, different modifications of the above-described method were used for enriching phages. The volume of the first enrichment step as well as the number of enrichment steps was increased (120 ml sewage sample + 70 ml L broth + 1 ml host overnight cultures in the first step). Rotation speed during shaken cultivation steps was varied between 100, 120, 180, or 360rpm; samples from different sources were used for phage enrichment (River in Ljubljana, Slovenia, a water-lock sample from the Helsinki university hospital and soil samples from a livestock farm).  The different culture conditions included variations in culture media volume, volume of bacterial strain, culture time, number of enrichment steps, volume and source of sample comprising phages, and rotation speed during cultivation.  
The claim recites an intended result of producing changes in the targeted host bacteria that occur in vivo during host-adaptation by changing the different culture conditions.  Matilla and Appaiah teach the limitation of "different culture conditions;" therefore, the limitation of claim 2 is met. 
Regarding claim 3, Mattila teaches a method of identifying phages with enhanced propensity to infect and kill an infectious pathogenic bacteria in vivo (Mattila Pg. 2, Col. 2, ¶ 2, we provide an evaluation of the on demand isolation of phages against the most common hospital borne resistant pathogens: methicillin resistant S. aureus (MRSA), extended spectrum beta-lactamase (ESBL) E. coli and K. pneumoniae, multi-drug resistant (MDR) P. aeruginosa, vancomycin resistant Enterococcus (VRE), A. baumannii and different Salmonella species.  All aforementioned species are also listed in CDC’s report on the top 18 drug-resistant threats to the United States in 2013.  These bacteria commonly cause infections of skin, lung and urinary tract, as well as foodborne infections among others and affect people all around the world disregarding their background), said method comprising: culturing the infectious pathogenic  (Mattila Pg. 2-3: Materials and Methods: Bacterial Strains and Culturing and Isolation Protocol; specifically Pg. 3, Col. 1, Isolation Protocol, lines 2-6: Either unprocessed sewage samples or supernatants of turbid samples (centrifuged 3000–6000 g in Megafuge 1.0R, Heraeus, or in Eppendorf centrifuge 5702 R, 10–15 min at +4◦C) were used in the enrichment steps; lines 9-14: The first enrichment step was conducted using 20–30 ml of sewage water filled up to 30–40 ml with LB-broth, depending on the volume of collected sewage samples.  The target bacterial strain was added (50–200 µl o/n culture grown in LB-broth, 300 µl in case of E. faecium and E. faecalis) to enrich (potential) phages in the sample; Pg. 3, Col. 2, ¶ 2, lines 1-5 and 7-10: Due to poor isolation success for S. aureus, different modifications of the above-described method were used for enriching phages. The volume of the first enrichment step as well as the number of enrichment steps was increased (120 ml sewage sample + 70 ml L broth + 1 ml host overnight cultures in the first step); samples from different sources were used for phage enrichment (River in Ljubljana, Slovenia, a water-lock sample from the Helsinki university hospital and soil samples from a livestock farm)); and assaying said plurality of cultures to identify phages in the sample that can infect and kill the infectious pathogenic bacteria in vitro under said culture conditions, wherein said identified phages have an enhanced propensity to infect and kill the infectious pathogenic bacteria in vivo (Mattila Pg. 3, Col. 2, ¶ 1, lines 12-18: If plaques were observed on the bacterial lawn, a separate plaque was picked and transferred into 500 µl of LB-broth. A sample from this plaque-stock was further plated on the same host strain. Plaque-purification was performed three times for all discovered phages in order to isolate a single homogenous phage from the potentially heterogeneous phage mix that may have been present in the initial enrichment; Pg. 4, Col. 1, Results, lines 1-10: We evaluated the feasibility 
Mattila does not teach the different culture conditions comprise variations in concentrations of mammalian tissue, organ, muscle, and bone homogenate. 
Appaiah teaches a method for enhancing bacteriophage in bacterial cultures from organs or mammals (Appaiah Claim 4 e) and h): The method of claim 1, wherein said bacterial culture is: a) in a logarithmic growth stage; b) in a steady state growth stage; c) a lactobacillis or dairy product processing culture; d) in a water treatment facility; e) in a eukaryotic cell or organ culture; f) in a eukaryotic host; g) in or on a vertebrate organism; or h) in or on a mammal; Claim 1: A method to decrease the prevalence of a plasmid encoding an antibiotic or virulence marker linked to a phage receptor, said plasmid harbored within a cell in a heterogeneous bacterial culture, said method comprising: a) contacting said bacterial culture with sufficient phage receptor specific killing agent capable of binding to said receptor, wherein said contacting allows binding of said receptor specific killing agent to said phage receptor and killing of host bacteria containing said conjugative plasmid, thereby decreasing the prevalence of the conjugative plasmid encoding the antibiotic or virulence factor within the heterogeneous bacterial culture). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattila's method of enhancing harvesting of phages by also varying the bacterial culture on a mammalian organ culture as taught by Appaiah, because mechanisms of antibiotic resistance and vulnerability evolve in different Appaiah ¶ 12, lines 10-23: This indicates that certain fundamental structural features are shared, which these phages utilize to achieve a common goal of infecting and replicating in a wide variety of host bacterial species. In particular, these broad host ranges span across the Gram-negative and Gram-positive distinction, suggesting that certain structural features are shared in the binding and infection processes. Many genetic elements which encode mechanisms of antibiotic resistance also can contain the means for vulnerability of cells containing those genetic elements. For example, certain bacterial plasmids which encode antibiotic resistance genes also encode a receptor which makes the host cell vulnerable to binding (and killing) by a bacteriophage).
Regarding claim 5, Mattila teaches the sample comprising phages comprises one or more phages found in nature (Mattila Pg. 2, Col. 2, ¶ 3, lines 1-4: Sewage is known to be an optimal resource of phages, thus a wastewater treatment plant in Jyväskylä, Finland (Nenäinniemi) was used as the environmental reservoir for phage hunt; Pg. 3, Col. 2, ¶ 2, lines 7-10: samples from different sources were used for phage enrichment (River in Ljubljana, Slovenia, a water-lock sample from the Helsinki university hospital and soil samples from a livestock farm)).
Regarding claim 6, Mattila teaches the sample comprising phages is collected from one or more natural and/or man-made sources (Mattila Pg. 2, Col. 2, ¶ 3, lines 1-4: Sewage is known to be an optimal resource of phages, thus a wastewater treatment plant in Jyväskylä, Finland (Nenäinniemi) was used as the environmental reservoir for phage hunt; Pg. 3, Col. 2, ¶ 2, lines 7-10: samples from different sources were used for phage enrichment (River in Ljubljana, Slovenia, a water-lock sample from the Helsinki university hospital and soil samples from a livestock farm)).
Regarding claim 7, Mattila teaches one or more natural and/or man-made sources is selected from the group consisting of soil, water treatment plants, raw sewage, rivers, and  (Mattila Pg. 2, Col. 2, ¶ 3, lines 1-4: Sewage is known to be an optimal resource of phages, thus a wastewater treatment plant in Jyväskylä, Finland (Nenäinniemi) was used as the environmental reservoir for phage hunt; Pg. 3, Col. 2, ¶ 2, lines 7-10: samples from different sources were used for phage enrichment (River in Ljubljana, Slovenia, a water-lock sample from the Helsinki university hospital and soil samples from a livestock farm)).
Regarding claim 8, Mattila teaches the culture conditions comprise further variations in culture time by varying the number of enrichment steps of overnight culturing (Mattila Pg. 2-3: Materials and Methods: Bacterial Strains and Culturing and Isolation Protocol; specifically Pg. 3, Col. 1, Isolation Protocol, lines 2-6: Either unprocessed sewage samples or supernatants of turbid samples (centrifuged 3000–6000 g in Megafuge 1.0R, Heraeus, or in Eppendorf centrifuge 5702 R, 10–15 min at +4◦C) were used in the enrichment steps; lines 9-14: The first enrichment step was conducted using 20–30 ml of sewage water filled up to 30–40 ml with LB-broth, depending on the volume of collected sewage samples.  The target bacterial strain was added (50–200 µl o/n culture grown in LB-broth, 300 µl in case of E. faecium and E. faecalis) to enrich (potential) phages in the sample; Pg. 3, Col. 2, ¶ 2, lines 1-5: Due to poor isolation success for S. aureus, different modifications of the above-described method were used for enriching phages.  The volume of the first enrichment step as well as the number of enrichment steps was increased (120 ml sewage sample + 70 ml L broth + 1 ml host overnight cultures in the first step)).
Regarding claim 22, Matilla and Appaiah do not teach the variations in concentration of the homogenates is 5-25% of the phage harvesting cultures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of the homogenates in the phage harvesting cultures by routine experimentation. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mattila (Mattila, S. et al., On-Demand Isolation of Bacteriophages Against Drug-Resistant Bacteria for Personalized Phage Therapy, 2015, Frontiers in Microbiology, 6:1271, 1-7) in view of Appaiah (US20160310549A1) and further in view of Kawaoka (Kawaoka, Y. et al., Growth Temperature-dependent Variation in the Bacteriophage-inactivating Capacity and Antigenicity of Yersinia enterocolitica Lipopolysaccharide, 1983, Journal of General Microbiology, 129, 2739-2747). 
Regarding claim 4, Matilla and Appaiah do not teach culture conditions produce changes in expression of genes encoding bacterial surface features used as phage receptors. 
Kawaoka teaches different bacterial culture conditions (growth temperature) can affect the expression of bacterial surface features used as phage receptors (Kawaoka Pg. 2739, ¶ 2, lines 1-3: we have shown that the insensitivity of the bacteria grown at 37 C to bacteriophages I, IV, VIII, and XI correlated with a smaller amount of bacteriophage receptors on the cell surface of the 37 C-grown bacteria than of the 25 C-grown bacteria; Pg. 2745 Discussion, ¶ 1, lines 1-3: A growth temperature-dependent structural alteration of Y. enterocolitica Ye 3827 LPS was revealed by bacteriophage-inactivation assay and by immunological and chemical analyses of purified LPS and its derivatives).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step culturing bacteria in the method taught by Matilla, with culture conditions to produce changes in bacterial surface features as taught by Kawaoka, to optimize the identification of phages that recognize the bacterial receptors. 

(New Rejection – Necessitated by Amendment) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mattila (Mattila, S. et al., On-Demand Isolation of Bacteriophages in view of Appaiah (US20160310549A1) and further in view of Dastych (US20170035077A1). 
Claim 8 recites unelected species of culture conditions including variations in culture temperature, culture time, and pH, CO2 percentage, or O2 percentage (Dastych ¶ 34: Optimization was carried out with the use of Salmonella enterica ser. Enteritidis ATCC 13076 strain.  The parameters taken into consideration were as follows: inoculum volume of a bacterial culture and bacteriophages, time of the pure culture process and incubation of infected culture, temperature of the culture, aeration level, pH of medium and conditions required for lytic cycle induction), which are rendered obvious by the combination of Mattila, Appaiah and Dastych. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bacteria culturing step in the method of identifying phages against a target host bacteria, as taught by Matilla and Appaiah, adding the variations in culture conditions as taught by Dastych, for the purpose of optimizing the bacteriophage propagation process (Dastych ¶ 33-35).

(New Rejection – Necessitated by Amendment) Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mattila (Mattila, S. et al., On-Demand Isolation of Bacteriophages Against Drug-Resistant Bacteria for Personalized Phage Therapy, 2015, Frontiers in Microbiology, 6:1271, 1-7) in view of Appaiah (US20160310549A1) and further in view of Kawaoka (Kawaoka, Y. et al., Growth Temperature-dependent Variation in the Bacteriophage-inactivating Capacity and Antigenicity of Yersinia enterocolitica Lipopolysaccharide, 1983, Journal of General Microbiology, 129, 2739-2747) and Crother 
Regarding claims 21 and 23, Matilla and Appaiah do not teach the mammalian tissue is from a mouse or the organs are selected from the group consisting of liver, brain, heart spleen and kidney. 
Crother teaches the bacterial surface changes in heart tissue of infected mice (Crother Abstract, lines 1-2: The general concept that during infection of mice the Borrelia burgdorferi surface protein composition differs profoundly from that of tick-borne or in vitro-cultivated spirochetes is well established; lines 11-12: The amounts of the surface protein (OspC) and the decorin binding protein (DbpA) were increased in ear, ankle, knee, and heart tissues, as were the relative amounts of their transcripts).
Kawaoka teaches different bacterial culture conditions (growth temperature) can affect the expression of bacterial surface features used as phage receptors (Kawaoka Pg. 2739, ¶ 2, lines 1-3: we have shown that the insensitivity of the bacteria grown at 37oC to bacteriophages I, IV, VIII, and XI correlated with a smaller amount of bacteriophage receptors on the cell surface of the 37oC-grown bacteria than of the 25oC-grown bacteria; Pg. 2745 Discussion, ¶ 1, lines 1-3: A growth temperature-dependent structural alteration of Y. enterocolitica Ye 3827 LPS was revealed by bacteriophage-inactivation assay and by immunological and chemical analyses of purified LPS and its derivatives).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step culturing bacteria in the method taught by Matilla, with culture conditions, such as heart tissue from mice, to produce changes in bacterial surface features as taught by Kawaoka and Crother, to optimize the identification of phages that recognize the bacterial receptors. 

Response to Arguments
Applicant’s arguments filed 10/1/2020 with respect to the rejection of claims 1, 2, 4-8 and 21-23 under 35 USC 112(b) as indefinite have been fully considered but they are not persuasive. The claim term "competition outcomes" is not a commonly known term in the art, nor is it clearly defined in the instant specification. The limitation is a desired result and does not set form any structural limitations of the claim. Applicant can obviate the rejection by deleting "to promote different phage competition outcomes" in claim 1. 
Applicant’s arguments with respect to the rejection of claims 1-3 and 5-8 under 35 USC 102 have been considered but are moot because the arguments do not apply to the new ground of rejections made under 35 U.S.C. 103 over Matilla in view of Appaiah.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657